PER CURIAM.
The Employer/Carrier appeals an order of the Judge of Compensation Claims (JCC), arguing that the JCC erred in calculating Claimant’s average weekly wage, that the JCC erred in awarding attorney’s fees on a medical billing issue, and that the JCC erred in awarding a separate hourly attorney’s fee for time spent proving entitlement to a fee. We AFFIRM the first two issues on appeal as they are without merit; however, we DISMISS for lack of jurisdiction the portion of the appeal challenging the hourly fee as the JCC reserved jurisdiction to determine the amount of that fee. Se. Recycling v. Cottongim, 728 So.2d 342, 343 (Fla. 1st DCA 1999) (dismissing for lack of jurisdiction the portion of the order on appeal which determined entitlement to attorney’s fees but reserved jurisdiction to set the amount of the fee); Wometco Enters, v. Cordoves, 650 So.2d 1117, 1118 (Fla. 1st DCA 1995) (holding that an order adjudicating entitlement to attorney’s fees but reserving jurisdiction on amount was neither a final order nor an appealable non-final order).
WOLF, DAVIS, and ROBERTS, JJ., concur.